     Case 2:20-cv-00100-DPM Document 17 Filed 08/28/20 Page 1 of 5



         IN THE UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF ARKANSAS
                    DELTA DIVISION


EDWARD D. SCHULER
ADC #140938                                                PLAINTIFF

v.                       No. 2:20-cv-97-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                               DEFENDANTS



DONNIE B. JAMES
ADC#089050                                                 PLAINTIFF

v.                       No. 2:20-cv-98-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                              DEFENDANTS



JOSHUA CURL
ADC #168960                                                PLAINTIFF

v.                       No. 2:20-cv-99-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                              DEFENDANTS
     Case 2:20-cv-00100-DPM Document 17 Filed 08/28/20 Page 2 of 5




MICHAEL McDOWELL
ADC #148366                                                PLAINTIFF

v.                       No. 2:20-cv-100-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                               DEFENDANTS



JOHN J. SMITH
ADC #154230                                                PLAINTIFF

v.                       No. 2:20-cv-101-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                               DEFENDANTS



ROBERT DRAFT
ADC #160040                                                PLAINTIFF

v.                       No. 2:20-cv-102-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                               DEFENDANTS




                                 -2-
          Case 2:20-cv-00100-DPM Document 17 Filed 08/28/20 Page 3 of 5




TAURIN JOHNSON
ADC #102958                                                        PLAINTIFF

v.                            No. 2:20-cv-103-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                                       DEFENDANTS


                                    ORDER
      1. There are some loose ends. First, the Clerk of Court finally
received the money from ADC and has made the refunds to Schuler
and McDowell. Second, the Court appreciates the Defendants' most
recent status report, which is a heartening word about the current
situation at EARU.
      2. After de novo review, the Court adopts Magistrate Judge Ray's
careful recommendation, Doc. 56. His work at a sprint on this matter
has been exemplary.
     The Court overrules the Defendants' partial objection, Doc. 69.
Magistrate Judge Ray was clear: his analysis of the particulars of the
emergency grievance procedure was hypothetical, and thus not
necessary to the recommended disposition.             Doc. 56 at 7-8 & n.5. It is
nonbinding       dictum.      Pierre   N.    Leval,    JUDGING UNDER THE
CONSTITUTION: DICTA ABOUT DICTA, 81 N.Y.U. L. Rev. 1249, 1256-58
(2006).       And not every dictum amounts to a constitutionally
                                       -3-
          Case 2:20-cv-00100-DPM Document 17 Filed 08/28/20 Page 4 of 5




impermissible advisory opinion implicating the Court's jurisdiction.
Evan Tsen Lee, DECONSTITUTIONALIZING JUSTICIABILITY: THE EXAMPLE
OF MOOTNESS, 105 HARV. L. REV. 603, 648-49 (1992). So long as judges
and lawyers are careful to distinguish between dicta and holdings,
11
     dicta often serve extremely valuable purposes."    Leval, supra, at 1253;
see also id. at 1282. Defendants' concerns are therefore misplaced.
         The Court also overrules the inmates' objections, Doc. 70. The
                                        II
complaints here aren't the type of anticipated events" excluded from
the ADC's grievance process.             Doc. 56 at 15-16.       And special
circumstances - even unprecedented pandemics - are insufficient to
overcome the statute's exhaustion requirement.                Ross v. Blake,
136 S. Ct. 1850, 1856-58 (2016).
         The inmates' third objection raises a new argument:         they say
that the emergency grievance process was unavailable.                 Doc. 70
at 10-17.     But none of the grievances submitted before the inmates
began this lawsuit were emergency grievances;               and the inmates
haven't shown that the process for exhausting their non-emergency
grievances was unavailable within the narrow meaning of the PLRA.
Ross, 136 S. Ct. at 1858-60.
         The motion for summary judgment, Doc. 39, is granted.            The
inmates' remaining claims will be dismissed without prejudice for
failure to exhaust.

                                      -4-
       Case 2:20-cv-00100-DPM Document 17 Filed 08/28/20 Page 5 of 5




     3. The Court directs the Clerk to file a copy of this Order in each
of the consolidated cases. The Court de-consolidates the matter. And
the Court will also enter a separate Judgment in each of those cases.
Hall v. Hall, 138 S. Ct. 1118, 1128-31 (2018).   Any inmate who wishes to
appeal must file a notice of appeal and an application to proceed in
forma pauperis in his separate case. As a provisional matter, the Court
will assess only one $505 appellate filing and docketing fee to be paid
pro rata by the inmates who appeal. But the Court of Appeals will have
the last word on whether that single, pro rata filing fee is appropriate or
whether each inmate will have to pay the full $505 appellate filing and
docketing fees.
     So Ordered.



                                   D .P. Marshall Jr.
                                   United States District Judge




                                    -5-
